UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1751



WILLIAM SANFORD GADD,

                                              Plaintiff - Appellant,

          versus


GARY J. THORSON; NADINE THORSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-99-1145-1)


Submitted:   October 12, 2000             Decided:   October 18, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Sanford Gadd, Appellant Pro Se. McGinnis Edward Hatfield,
Jr., Bluefield, West Virginia; Gil Shuga, Chandler, Arizona, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Sanford Gadd appeals the district court’s order grant-

ing the Defendant’s motion to dismiss his civil complaint. We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Gadd v. Thorson, No. CA-99-1145-1 (S.D.W. Va.

May 16, 2000).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2